Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 24 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent Pub. 2018/0188493 A1).

With respect to claim 1, Huang discloses a camera optical lens (as noted in Figures 19 and 23; the 10th and 12th Embodiments; Tables 19-20 and 23-24; on pages 25-27 and 29-30), comprising, sequentially from an object side to an image side: a first lens (1010; 1210) having a negative refractive power (Tables 19 and 23); a second lens (1020; 1220); a third lens (1030; 1230) having a positive refractive power (Tables 19 and 23); a fourth lens (1040; 1240) having a negative refractive power (Tables 19 and 23); a fifth lens (1050;1250); a sixth lens (1060;1260) having a positive refractive power (Tables 19 and 23); and a seventh lens (1070; 1270) having a negative refractive power (Tables 19 and 23), wherein at least one of the first to seventh lenses (1010-1070; 1210-1270) comprises a free-form surface, and the camera optical lens satisfies following conditions: -5.00≤f1/f≤-1.00 and 1.50≤d1/d2≤7.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; d1 denotes an on-axis thickness of the first lens (1010; 1210); and d2 denotes an on-axis distance from an image side surface of the first lens (1010; 1210) to an object side surface of the second lens (1020; 1220).
As noted in Huang in data tables, i.e. Tables 19-20, and for the 10th Embodiment, wherein f1/f= -4.417, which is greater than -5.00 and less than -1.00; and wherein d1/d2=2.0, which is greater than 1.50 and less than 7.00. Also, as noted in the 12th Embodiment, wherein f1/f= -4.685, which is greater than -5.00 and less than -1.00; and wherein d1/d2= 1-9, which is greater than 1.50 and less than 7.00. So, Huang meets the recited claimed invention of claim 1.
With respect to the recitation of a “free-form” surface on at least one if the first to the seventh lenses of the camera optical lens, it is well understood that a “free-form” lens surface is a variation of an aspheric surface. Huang clearly teaches that all of the seven lenses of the camera optical system has aspheric surfaces. Further, Huang clearly discloses that the aspheric surfaces also have “inflection points” which are indicative of a “free-form” lens surface (please note for example on pages 27 and 31, each of the 10th and 12th embodiments have a data table indicating their “inflection points.” An further indication that the aspheric surfaces are also “free-form” is the use of the standard equation for an aspheric surface, with the addition of the higher polynomial terms, as noted on page 7, paragraph [0103]. Because of the complexities of a free-form lens surface, such as inflection points, a standard polynomial function cannot completely describe the given surface. The addition of higher polynomial terms assists in describing the “free-form” surface, in addition to the standard aspheric polynomial function/equation.

With respect to claim 2, the camera optical lens as described in claim 1, further satisfying a following condition: 0≤R3/R4≤2.00, where R3 denotes a curvature radius of the object side surface of the second lens (1020; 1220); and R4 denotes a curvature radius of an image side surface of the second lens (1020; 1220).
As noted in Huang in data tables, i.e. Tables 19-20, and for the 10th Embodiment, wherein R3/R4=0.993, which is greater than 0 and less than 2.00. Also, as noted in the 12th Embodiment, wherein R3/R4=1.12, which is greater than 0 and less than 2.00. So, Huang meets the recited claimed invention of claim 2.

With respect to claim 3, the camera optical lens as described in claim 1, further satisfying a following condition: -4.00≤f7/f≤-1.50, where f7 denotes a focal length of the seventh lens (1070; 1270). 
As noted in Huang in data tables, i.e. Tables 19-20, and for the 12th Embodiment, wherein f7/f= -2.175, which is greater than -4.00 and less than -1.50. So, Huang meets the recited claimed invention of claim 3.

With respect to claim 8, the camera optical lens as described in claim 1, further satisfying following conditions: -216.57≤f5/f≤3.80; -21.08≤(R9+R10)/(R9-R10)≤2.81; and 0.05≤d9/TTL≤0.15, where f5 denotes a focal length of the fifth lens (1050; 1250); R9 denotes a curvature radius of an object side surface of the fifth lens (1050; 1250); R10 denotes a curvature radius of an image side surface of the fifth lens (1050; 1250); d9 denotes an on-axis thickness of the fifth lens (1050; 1250); and TTL denotes a total optical length from an object side surface of the first lens (1010; 1210) to an image plane of the camera optical lens along an optic axis.
As noted in Huang in data tables, i.e. Tables 19-20, and for the 12th Embodiment, wherein f5/f= -1.583, which is greater than -216.57 and less than 3.80; wherein (R9+R10)/(R9-R10)= -0.265, which is greater than -21.08 and less than 2.81; and wherein d9/TTL=0.0792, which is greater than 0.05 and less than 0.15. So, Huang meets the recited claimed invention of claim 8.

With respect to claim 10, the camera optical lens as described in claim 1, further satisfying following conditions: 0.96≤(R13+R14)/(R13-R14)≤5.19; and 0.03≤d13/TTL≤0.24, where R13 denotes a curvature radius of an object side surface of the seventh lens (1070; 1270); R14 denotes a curvature radius of an image side surface of the seventh lens (1070; 1270); d13 denotes an on-axis thickness of the seventh lens (1070; 1270); and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis. 
As noted in Huang in data tables, i.e. Tables 19-20, and for the 12th Embodiment, wherein (R13+R14)/(R13-R14)=4.26. which is greater than 0.96 and less than 5.19; and d13/TTL=0.13, which is greater than 0.03 and less than 0.24. So, Huang meets the recited claimed invention of claim 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (U.S. Patent Pub. 2020/0400924 A1; with effective file date of July 2, 2018).

With respect to claim 1, Xu et al disclose a camera optical lens (as noted for example in Figure 5; in Tables 7-9, on pages 8-9, for Example 3), comprising, sequentially from an object side to an image side: a first lens (E1) having a negative refractive power; a second lens (E2); a third lens (E3) having a positive refractive power (Tables 7 and 9); a fourth lens (E4) having a negative refractive power (Tables 7 and 9); a fifth lens (E5); a sixth lens (E6) having a positive refractive power (Tables 7 and 9); and a seventh lens (E7) having a negative refractive power (Tables 7 and 9), wherein at least one of the first to seventh lenses comprises a free-form surface, and the camera optical lens satisfies following conditions: -5.00≤f1/f≤-1.00 and 1.50≤d1/d2≤7.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens (E1); d1 denotes an on-axis thickness of the first lens (E1); and d2 denotes an on-axis distance from an image side surface of the first lens (E1) to an object side surface of the second lens (E2).
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein f1/f= -1.56, which is greater than -5.00 and less than -1.00; and wherein d1/d2=2.03, which is greater than 1.50 and less than 7.00. So, Xu et al meets the claimed invention of claim 1.
With respect to the recitation of a “free-form” surface on at least one if the first to the seventh lenses of the camera optical lens, it is well understood that a “free-form” lens surface is a variation of an aspheric surface. XU et al clearly teaches that all of the seven lenses of the camera optical system has aspheric surfaces. Further, XU et al clearly discloses that the aspheric surfaces also have “inflection points” which are indicative of a “free-form” lens surface (please note for example on page 6, wherein for each embodiment there is utilized the polynomial equation in paragraph [0069]. An indication that the aspheric surfaces are also “free-form” is the use of the standard equation for an aspheric surface, with the addition of the higher polynomial terms, as noted on page 6, paragraph [0069]. Because of the complexities of a free-form lens surface, such as inflection points, a standard polynomial function cannot completely describe the given surface. The addition of higher polynomial terms assists in describing the “free-form” surface, in addition to the standard aspheric polynomial function/equation.

With respect to claim 2, the camera optical lens as described in claim 1, further satisfying a following condition: 0≤R3/R4≤2.00, where R3 denotes a curvature radius of the object side surface of the second lens (E2); and R4 denotes a curvature radius of an image side surface of the second lens (E2).
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein R3/R4=0.68, which is greater than 0 and less than 2.00. So, Xu et al meets the claimed invention of claim 2.

With respect to claim 3, the camera optical lens as described in claim 1, further satisfying a following condition: -4.00≤f7/f≤-1.50, where f7 denotes a focal length of the seventh lens (E7).
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein f7/f=-2.85, which is greater than -4.00 and less than -1.50. So, Xu et al meets the claimed invention of claim 3.

With respect to claim 4, the camera optical lens as described in claim 1, further satisfying following conditions: -5.41≤(R1+R2)/(R1-R2)≤0.55; and 0.03≤d1/TTL≤0.18, where R1 denotes a curvature radius of an object side surface of the first lens (E1); R2 denotes a curvature radius of the image side surface of the first lens (E1); and TTL denotes a total optical length from the object side surface of the first lens (E1) to an image plane of the camera optical lens along an optic axis.
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein 
(R1+R2)/(R1-R2)= -0.685, which is greater than -5.41 and less than 0.55; and wherein d1/TTL=0.072, which is greater than 0.03 and less than 0.18. So, Xu et al meets the claimed invention of claim 4.

With respect to claim 6, the camera optical lens as described in claim 1, further satisfying following conditions: 0.63≤f3/f≤2.21;  0.07≤(R5+R6)/(R5-R6)≤0.24; and 0.06≤d5/TTL≤0.21, where f3 denotes a focal length of the third lens; R5 denotes a curvature radius of an object side surface of the third lens (E3); R6 denotes a curvature radius of an image side surface of the third lens (E3); d5 denotes an on-axis thickness of the third lens (E3); and TTL denotes a total optical length from an object side surface of the first lens (E1) to an image plane of the camera optical lens along an optic axis.
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein f3/f=1.096, which is greater than 0.63 and less than 2.21; wherein (R5+R6)/(R5-R6)=0.23, which is greater than 0.07 and less than 0.24; and wherein d5/TTL=0.15, which is greater than 0.06 and less than 0.21. So, Xu et al meets the claimed invention of claim 6.

With respect to claim 8, the camera optical lens as described in claim 1, further satisfying following 20 conditions: -216.57≤f5/f≤3.80; -21.08≤(R9+R10)/(R9-R10)≤2.81; and 0.05≤d9/TTL≤0.15, where f5 denotes a focal length of the fifth lens(E5); R9 denotes a curvature radius of an object side surface of the fifth lens (E5); R10 denotes a curvature radius of an image side surface of the fifth lens (E5); d9 denotes an on-axis thickness of the fifth lens (E5); and TTL denotes a total optical length from an object side surface of the first lens (E1) to an image plane of the camera optical lens along an optic axis. 
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein f5/f=-40.87, which is greater than -216.57 and less than 3.80; wherein (R9+R10)/(R9-R10)=-14.01, which is greater than -21.08 and less than 2.81; and wherein d9/TTL=0.053, which is greater than/equal to 0.05 and less than 0.15. So, Xu et al meets the claimed invention of claim 8.

With respect to claim 9, the camera optical lens as described in claim 1, further satisfying following conditions: 0.48≤f6/f<2.47; 0.47≤(R11+R12)(R11-R12)≤2.53; and 0.05≤d11/TTL≤0.17, where f6 denotes a focal length of the sixth lens (E6); R11 denotes a curvature radius of an object side surface of the sixth lens (E6); R12 denotes a curvature radius of an image side surface of the sixth lens (E6); d11 denotes an on-axis thickness of the sixth lens (E6); and TTL denotes a total optical length from an object side surface of the first lens (E1) to an image plane of the camera optical lens along an optic axis.
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein f6/f=1.41, which is greater than 0.48 and less than 2.47; wherein (R11+R12)(R11-R12)=1.4, which is greater than 0.47 and less than 2.53; and wherein d11/TTL=0.111, which is greater than 0.05 and less than 0.17. So, Xu et al meets the claimed invention of claim 9.

With respect to claim 10, the camera optical lens as described in claim 1, further satisfying following conditions: 15 0.96<(R13+R14)/(R13-R14)<5.19; and 0.03≤d13/TTL≤0.24, where R13 denotes a curvature radius of an object side surface of the seventh lens (E7); R14 denotes a curvature radius of an image side surface of the seventh lens (E7); d13 denotes an on-axis thickness of the seventh lens (E7); and TTL denotes a total optical length from an object side surface of the first lens (E1) to an image plane of the camera optical lens along an optic axis. 
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein (R13+R14)/(R13-R14)=4.58, which is greater than 0.96 and less than 5.19; and wherein d13/TTL=0.083, which is greater than 0.03 and less than 0.24. So, Xu et al meets the claimed invention of claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al (U.S. Patent Pub. 2020/0400924 A1; with an effective file date of July 2, 2018).

With respect to claim 5, XU et al disclose the claimed invention as noted previously with respect to claim 1 (this office action), wherein the camera optical lens as described in claim 1, further satisfying following conditions: -12.01≤f2/f≤4.72; and 0.03≤d3/TTL≤0.11, where f2 denotes a focal length of the second lens (E2); d3 denotes an on-axis thickness of the second lens (E2); and TTL denotes a total optical length from an object side surface of the first lens (E1) to an image plane of the camera optical lens along an optic axis. 
As noted in Xu et al, in data tables, i.e. Tables 7 and 9, wherein f2/f=3.126, which is greater than -12.01 and less than 4.72; and wherein d3/TTL=0.09, which is greater than 0.03 and less than 0.11. However, XU et al does not quite meet the conditional statement of -4.80≤(R3+R4)/(R3-R4)≤5.83, where R3 denotes a curvature radius of the object side surface of the second lens (E2); R4 denotes a curvature radius of an image side surface of the second lens (E2). . Xu et al does have a value for (R3+R4)/(R3-R4)=-5.2, which is only about 0.4 outside of the lowest value for the conditional statement. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to adjust the lower value of (R3+R4)/(R3-R4), because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the instant case, the measurement for certain variables could account for an adjustment of XU et al’s value for (R3+R4)/(R3-R4) to meet the recited conditional statement, especially since Xu et al’s value is only off by a value of 0.4, wherein the concept of a “standard deviation” would account for XU et al meeting the claimed invention. Please note that the other two conditional statements of claim 5 are clearly met. So, XU et al is considered to make claim 5, and the value for (R3+R4)/(R3-R4) at least obvious to one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2  of copending Application No. 17/008,679 in view of XU et al (U.S. Patent Pub. 2020/0400924 A1).

This is a provisional nonstatutory double patenting rejection.

 Please note that both the reference application and the present application recite a camera lens, comprising, sequentially from an object side to an image side: a first lens having a negative refractive power; a second lens; a third lens having a positive refractive power; a fourth lens having a negative refractive power; a fifth lens; a sixth lens having a positive refractive power; and a seventh lens having a negative refractive power, wherein at least one of the first to seventh lenses comprises a free-form surface. The present application recites two conditional statements, which must be met for prior art rejections. However, the claimed invention’s scope of the reference application clearly and completely overlaps the scope of the present application’s claim 1. Therefore, the reference application at the very least makes the present application obvious to one of ordinary skill in the art. As noted in the reference application, in claim 2, one of the present application’s conditional statements are met, i.e. the reference application claim 2 (which is dependent on claim 1) has the condition: -6.45≤f1/f≤-0.91, which overlaps the value range of claim 1 of the present application, i.e. -5.00≤f1/f≤-1.00. 
With respect to claim 1 of the present application, which has a further conditional statement of 1.50≤d1/d2≤7.00. It would have been at least obvious to one of ordinary skill in the art at the time the invention was effectively filed to meet this conditional statement, as XU et al is of similar structural features as the reference application. XU et al meets the structural and conditional statements of the present invention’s claim 1 (as noted above with respect to the prior art rejection). Though the claimed invention of the reference application is silent to this particular conditional statement, it would have clearly been at least obvious to meet the value range for this conditional statement in view of XU et al and the reference application. The scope of claims 1 and 2 of the reference application is broad enough to be at least obvious in light of XU et al’s invention, in order to read on the present claimed invention of claim 1. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or fairly suggest the  claimed invention as recited in claim 7, wherein the structural limitations of claim 1 in addition to the conditional statements of claim 1 and claim 7 must be met. The prior art of record clearly meets claim 1, but does not teach or fairly suggest all of the conditional statements of claim 7. In the instant case, XU et al teaches f4/f=-3.66, which meets the value range of conditional statement of -7.14≤f4/f≤-1.25 as recited in claim 7. Further, XU et la also meets 0.02≤d7/TTL≤0.07, with a value of 0.0475. However, 0.29≤(R7+R8)/(R7-R8)≤2.28 is not met by XU et al, because it has a value of -1.193, which falls well outside of the lower limit of this conditional statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements for camera optical lens systems, wherein some of the U.S. Patent Pubs. Are related to present application:

Related Applications:
	Chen et al					U.S. Patent Pub. 2022/0003963 A1
	Chen et al (Obv.DP rejection above)	U.S. Patent Pub. 2022/0003966 A1
	Sun 						U.S. Patent Pub. 2022/0011540 A1
	Sun 						U.S. Patent Pub. 2022/0011547 A1

Other References:

	Huang						U.S. Patent 10,502,931 B2
Fan et al					U.S. Patent 10,895,715 B2
Lin et al					U.S. Patent 10,895,718 B2
Chen						U.S. Patent 10,908,393 B2
Fukaya					U.S. Patent 11,169,363 B2
Huang						U.S. Patent 11,385,442 B2
Wang et al					U.S. Patent 11,460,678 B2
Hsieh et al					U.S. Patent Pub. 2012/0212836 A1
Tsai et al					U.S. Patent Pub. 2014/0043694 A1
Sekine					U.S. Patent Pub. 2014/0376105 A1
Tomioka					U.S. Patent Pub. 2015/0022908 A1
Tsai et al					U.S. Patent Pub. 2015/0103227 A1
Tsai et al					U.S. Patent Pub. 2015/0192761 A1
Suzuki et al					U.S. Patent Pub. 2015/0226936 A1
Koida et al					U.S. Patent Pub. 2015/0241666 A1
Asami						U.S. Patent Pub. 2016/0085053 A1
Asami						U.S. Patent Pub. 2016/0085054 A1
Asami						U.S. Patent Pub. 2016/0085055 A1
Son						U.S. Patent Pub. 2016/0109687 A1
Tanaka					U.S. Patent Pub. 2016/0139372 A1
Ishizaka					U.S. Patent Pub. 2016/0154214 A1
Chen et al					U.S. Patent Pub. 2016/0377839 A1
Kubota et al					U.S. Patent Pub. 2016/0377841 A1
Huang						U.S. Patent Pub. 2020/0064596 A1
Lin et al					U.S. Patent Pub. 2020/0249434 A1
Huang						U.S. Patent Pub. 2020/0400921 A1
Nitta						U.S. Patent Pub. 2021/0088755 A1
Fan et al					U.S. Patent Pub. 2021/0096327 A1
Lin et al					U.S. Patent Pub. 2021/0096333 A1
Chen et al					U.S. Patent Pub. 2021/0116685 A1
Wang et al					U.S. Patent Pub. 2021/0373284 A1
Jhang et al					U.S. Patent Pub. 2022/0050273 A1
Hsueh et al					U.S. Patent Pub. 2022/0057609 A1
Hsu et al					U.S. Patent Pub. 2022/0137369 A1
Chen et al					U.S. Patent Pub. 2022/0244505 A1
Huang						U.S. Patent Pub. 2022/0299738 A1.


								
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872